DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 01-06-2022, amending claim(s) 1, 11; consequently, claim(s) 1-20 is/are pending. This application has PRO of 63/020,997 05-06-2020. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 10-15-2021, 01-13-2022, have been considered by the office and made of record in the application file. 

Claim Objections
Claim(s) 1-20, is/are objected to because of the following informalities as summarized by referred claim: 
Regarding claim(s) 1, limitation “altering  …” is erroneous as these limitations were not previously filed;  connectedly, regarding claim 11, the inclusion of “… information regarding …” within limitation “altering …the first set of commissions…” without underlines (example, “… information regarding …”) is erroneous – it appears that the applicant intended for the language usage here to be congruent to usage in claim 1, that is, for the limitation to be “altering the first set of commissions based on a relationship between the first user and an organization, wherein the relationship between the first  user and the organization is identified”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.

Step 1 asks: Is the claim to a process, machine, manufacture or composition of matter?
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claim(s) 1-20 describe(s) a “method” and “non-transitory computer-readable storage medium” category.    
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A prong 1 asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
Step 2A prong 2 asks: If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Step 2A prong 1 asks: Claims 1/11 recite(s) “receiving information… that identifies a recipient of a product, a first product confirmation …  and a first user are associated with a commission schedule … [including when a] second user is considered an upline user of the first user…”, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of certain methods of organizing human activity, a parent of concepts encompassing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
Step 2A prong 2: This judicial exception is not integrated into a practical application because the additional limitation element(s) of “…embedded link[s] … ” and “non-transitory computer-readable storage medium”  does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, the aforementioned marketing use case a routine and conventional business practice performed via a machine – the aforementioned “embedded link[s]” used to identify participants in a multi-level marketing affiliate scheme, a well-understood practice, as exemplified by the sections in this communication. Therefore, Applicant’s claimed invention is 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  
Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2.  Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106 (d)(II) indicted that mere receipt or transmission  data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   For these reasons, there is no inventive concept in the claim and thus claims are ineligible.
Therefore, Applicant’s claimed invention is directed to a judicial exception.   

Dependent Claims
Dependent claims 2-10 and 12-20 is/are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-10 and 12-20 is/are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below: 

2. ( original) The method of claim 1, wherein the first set of commissions is altered based
on the relationship between the first user and the organization and a relationship
between the second user and the organization.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)
3. (original) The method of claim 1, wherein the organization involves multi-level
marketing.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)




product.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

5. ( original) The method of claim 1, further comprising identifying that the product may
influence the distribution of a second product, wherein the second product is associated
with the organization; and wherein alteration of the first set of commissions is based on
the identification.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

6. ( original) The method of claim 1, wherein the first user is a member of the
organization.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

7. ( original) The method of claim 1, further comprising distributing the difference
between the first set of commissions before alteration and first set of commissions after
alteration to the organization.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)





delivery to the first user.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

9. (original) The method of claim 1, further comprising sending an adjustment set of
commissions to the first user, wherein the sum of the adjustment set of commissions and
the unaltered first set of commissions equals the altered first set of commissions.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

10. ( original) The method of claim 1, wherein, the first set of commissions is altered
based on a set of rules, and the set of rules is associated with the product.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

12. ( original) The method of claim 11, wherein the first set of commissions is altered
based on the relationship between the first user and the organization and a relationship
between the second user and the organization.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

13. ( original) The method of claim 11, wherein the organization involves multi-level
marketing.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

14. (original) The method of claim 11, wherein the organization is a distributor of the
product.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

15. (currently amended) The method of claim 11, further comprising identifying that the
product may influence the distribution of a second product, wherein the second product
is associated with the organizationL [[;]] and wherein alteration of the first set of
commissions is based on the identification.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

16. (original) The method of claim 11, wherein the first user is a member of the
organization.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

17. (original) The method of claim 11, further comprising distributing the difference
between the first set of commissions before alteration and first set of commissions after
alteration to the organization.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)




18. (original) The method of claim 11, wherein the first set of commissions is altered
before delivery to the first user.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

19. (original) The method of claim 11, further comprising sending an adjustment set of
commissions to the first user, wherein the sum of the adjustment set of commissions and
the unaltered first set of commissions equals the altered first set of commissions. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

20. ( original) The method of claim 11, wherein the first set of commissions is altered
based on a set of rules, and the set of rules is associated with the product.(The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use)

Thus, based on the detailed analysis above, claim(s) 1-20 is/are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (US 7,917,402) in view of Isaacson (US 10,726,472) and further in view of Chang (US 2012/0253986).


1, 11, Rolf discloses: A method for distributing products, the method comprising, A non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products, the method comprising (i.e., possessing a processor and memory) [19:15-20: a processor and memory to implement a method]: 
receiving information by a first embedded link at a computer that identifies a recipient of a product, a first product purchase confirmation, and a first code, wherein the first code, the product, and a first user are associated with a commission schedule, wherein the recipient is a second user, and wherein use of the first embedded link is further associated with a first set of commissions for receipt by the first user according to the commission schedule, the first set  of commissions distributed following both receipt of the first product purchase confirmation and receipt of the purchased product by the recipient (i.e., wherein a first user or first affiliate member is associated with a second member by virtue of the second member being recruited by the first user and the first user deriving commissions based on a defined structure linking the first affiliate with purchases of the second user); [FIGs 9-10, COL 1:16:67, 15:15-16:15: after an initial registration by a first user, “P1”, and recruitment of a second user, an associated “P2”, considered “directly sponsored by affiliate member P1” and such that “purchase(s) based upon the association with an affiliate member (and the resulting indirect association with an affiliate network) and a defined commission structure”, an association related to a code, a “UNIQUE ID” assigned to each user member, in association with a user “confirming a purchase order”, a receipt of a product purchase confirmation, as depicted in 14:39-43, unique id associated with a “unique identifying link” that captures commission structure, as depicted in 19:14-21]

altering the first set of commissions based on a relationship between the first user and an organization, wherein the relationship between the first user and the organization is identified (i.e., allocating a commission structure dependent on identification of members of an organization); [FIGs 9: “ALLOCATE COMMISSIONS ON PURCHASES”, and as depicted in FIG 10, “ASSIGN UNIQUE USER ID” and “INDEX IN AN ORGANIZATION” after a user becomes an affiliate]

generating a second embedded link that includes a second code associated with the second user, wherein the second code is further indicative of one or more upline users of the product including the first user, and wherein a second purchase confirmation is received that identifies the second code, wherein use of the second embedded link is associated with a second set of commissions for receipt by the first user and the second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchase product by a third user (i.e., devising a commission program to pay commissions to an affiliate member for purchases made through seven levels of that affiliate member’s direct multi-level affiliate market network – seven levels including a third, fourth, nth user); [18:35-37, including unique id associated with a “unique identifying link [“a uniquely coded link” as described in 20:33]” that captures commission structure of a multi-level marketing system hierarchy, as depicted in 19:14-46, identifying both upline and downline members and structure to pay commissions to members in the upline and downline hierarchy levels of the multi-level hierarchy];and




Rolf does not explicitly disclose, as disclosed by Isaacson: confirmation of receipt of a product by a recipient; [58:5-35: “identif[ying” the product through a scan [confirming physical receipt of the product] or other mechanism, and buys the product for themselves”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rolf, to include mechanism(s), [b]-[e], as taught by Isaacson, employing technological mechanisms to ensure that not only are purchases are confirmed but also delivery confirmation is rendered. One of ordinary skill would have been so motivated to include said mechanism(s) to reduce frictions to participation in multi-level marketing, as well reduce fraud. [73:30-37: fraud detection mechanisms; 70:20-25: purchase confirmation, as well as “physical product identif[ication]”, wherein as depicted in 58:5-17, “when a later person [equivalent to a person, “P2” … “P27”] sees the product, identifies the product through a scan or other mechanism, and buys the product for themselves, the database will provide a benefit to the original designee. For example, a multi-level marketing mechanism can be built in where the original buyer can receive money, credits, cyptocurrency, points, or any type of benefit.] 

Rolf does not explicitly disclose, as disclosed by Chang:
identifying that the first user purchased a second product based on a promotion associated with the second user, wherein the second user is considered an upline user of the first user for subsequent purchases of the second product based on offerings for the second product associated with the first user (i.e., wherein commission structures are product referral and transaction-based as opposed to hierarchical upline vs downline based); [¶¶4-8: abolishing the “membership affiliation of the conventional multi-level marketing system [which] is decided on the basis of the referral and the order of joining as the member. In addition, the relationship between the upline member and the downline member is usually ]. This will reduce the willingness of their downline members to purchase products, recommend products and introduce others to join as the members”. However, “[t]he present invention [Chang]” provides “a dynamic multi-level network marketing system” for “dynamically establishing a multi-level marketing relationship between buyers according to the occasional product transaction and referral behaviors”, receiving their own commissions or “cash-back earning from [a] product referral”, and “[c]onsequently, the willingness of the buyers to recommend the products to their friends or friends of a social network will be enhanced and the dynamic multi-level network marketing efficacy will be increased”, maintaining aspect structures of the traditional multi-level system, yet enabling said enhancement to prevent eternal relegation of a referred member or second user to always be downline, employing “codes” to apportion said commissions [¶¶32-33] ]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rolf and Isaacson, to include mechanism(s), [d], as taught by Chang, abolishing the “membership affiliation of the conventional multi-level marketing system [which] is decided on the basis of the referral and the order of joining as the member. In addition, the relationship between the upline member and the downline member is usually unchanged”. Therefore, regardless of whether the upline member purchases products, the upline member can still earn the feedback cash from the consumption or sales practices of the downline members or the next-level downline members because of the relationship status [which usually never changed in said conventional multi-level system, relegated a hierarchically lower-level member in a upline-downline hierarchy]. This will reduce the willingness of their downline members to purchase products, recommend products and introduce others to join as Chang]” provides “a dynamic multi-level network marketing system” for “dynamically establishing a multi-level marketing relationship between buyers according to the occasional product transaction and referral behaviors”, receiving their own commissions or “cash-back earning from [a] product referral”, and “[c]onsequently, the willingness of the buyers to recommend the products to their friends or friends of a social network will be enhanced and the dynamic multi-level network marketing efficacy will be increased”, maintaining aspect structures of the traditional multi-level system, yet enabling said enhancement to prevent eternal relegation of a referred member or second user to always be downline.[ ¶¶4-8] 

Regarding claim(s) 2, 12, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1, The method of claim 11. Rolf discloses: wherein, the first set of commissions is altered based on the relationship between the first user and the organization and a relationship between the second user and the organization (i.e., wherein relationship between a first affiliate user and a second user, a direct sponsor of the first affiliate user, includes association to a multi-level market organization and a defined commission structure). [15:15-16:15: after an initial registration by a first user, “P1”, and recruitment of a second user, an associated “P2”, considered “directly sponsored by affiliate member P1” and such that “purchase(s) based upon the association with an affiliate member (and the resulting indirect association with an affiliate network) and a defined commission structure”]




3, 13, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1, The method of claim 11. Rolf discloses: wherein the organization involves multi-level marketing (i.e., wherein an organization includes a multi-level marketing source organization). [1:17-21: “a “multi-level affiliate marketing program”]
Regarding claim(s) 4, 14, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1. Rolf discloses: The method of claim 11 wherein, the organization is a distributor of the product (i.e., wherein an organization includes a multi-level marketing source organization that has access to products and distribution thereof). [1:17-21: a “multi-level affiliate marketing program provided by a merchant source of goods”]Regarding claim(s) 5, 15, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1, The method of claim 11. Rolf discloses:  further comprising
identifying that the product may influence the distribution of a second product (i.e., identifying additional products, such as products associated with a first product, widget A); [17:45-55]
wherein the second product is associated with the organization; [17:45-55 associated “products” to a “widget A”; and as depicted in 18:8-11, the products are related to a “multi-level marketing network”] and
wherein alteration of the first set of commissions is based on the identification (i.e., wherein a defined commission structure is associated with identifies products and second products); [17:45-18:45; see also “Table 1”]

6, 16, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1. Rolf discloses: The method of claim 11 wherein, the first user is a member of the organization (i.e., a first affiliate user is a member of a multi-level affiliate marketing program). [1:17-25]
Regarding claim(s) 7, 17, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1, The method of claim 11. Rolf discloses: further comprising distributing the difference between the first set of commissions before alteration and first set of commissions after alteration to the organization (i.e., a multi-level organization possesses a defined commission plan for all tree levels comprising child subordinate trees whose parents are a direct sponsor, and wherein the commissions are set for a given multi-level program, and capable of setting different levels of commission structures). [18:16-46: “decided upon for its affiliate program”]Regarding claim(s) 8, 18, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1, The method of claim 11. Rolf discloses: wherein, the first set of commissions is altered before delivery to the first user (i.e., having a defined commission plan for an affiliate program). [18:16-46: “decided upon for its affiliate program”]
Regarding claim(s) 9, 19, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1, The method of claim 11. Rolf discloses: further comprising sending an adjustment set of commissions to the first user, wherein the sum of the adjustment set of commissions and the unaltered first set of commissions equals the altered first set of commissions (i.e., wherein commission levels/limits/thresholds may set). [18:16-46: “decided upon for its affiliate program”; see also “Table 1”]
10, 20, the combination of Rolf, Isaacson and Chang discloses: The method of claim 1, The method of claim 11. Rolf discloses: wherein, the first set of commissions is altered based on a set of rules, and the set of rules is associated with the product (i.e., wherein commissions are linked/associated with products). [18:16-46: “decided upon for its affiliate program”; see also “Table 1”, and rules associated with a defined “commission structure [rules bounding said commission structure]”, and associated with at least one “product” as depicted in 18:8]
Response to Arguments
Applicant’s contentions, filed January 06, 2022, with respect to the rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered.

Rejection of Claims under 35 U.S.C. § 101 
While Applicant contends that amendments remove patentability issues this is not the case, since as summarized in the Office Action, the Applicant’s claims do not contain an inventive concepts and do not improve technology or computer, the amendments directed to well-understood affiliate applications in identifying affiliate product referrals.

Rejection of Claims under 35 U.S.C. § 103 
Applicant contentions with regard to amendments related to information associated with embedded links in association with “…one or more upline users …” are unpersuasive as they are moot in view of updated rejections to the claims are moot in view of change of basis of rejection pursuant to said amendments.
However, summarizing, as acknowledged by the Applicant, “Rolf discuss[es] links that [are] unique to different marketing individuals” each unique link representing a unique [second] code for a first, second, nth user. Furthermore, regarding the limitation, “…wherein the second user is considered an upline user of the first…”, reference Chang, employed in view of said change of bases, discloses “identifying that the first user purchased a second product based on a promotion associated with the second user, wherein the second user is considered an upline user of the first user for subsequent purchases of the second product based on offerings for the second product associated with the first user (i.e., wherein commission structures are product referral and transaction-based as opposed to hierarchical upline vs downline based); [¶¶4-8: abolishing the “membership affiliation of the conventional multi-level marketing system [which] is decided on the basis of the referral and the order of joining as the member. In addition, the relationship between the upline member and the downline member is usually unchanged”. Therefore, regardless of whether the upline member purchases products, the upline member can still earn the feedback cash from the consumption or sales practices of the downline members or the next-level downline members because of the relationship status [which usually never changed in said conventional multi-level system, relegated a hierarchically lower-level member in a upline-downline hierarchy]. This will reduce the willingness of their downline members to purchase products, recommend products and introduce others to join as the members”. However, “[t]he present invention [Chang]” provides “a dynamic multi-level network marketing system” for “dynamically establishing a multi-level marketing relationship between buyers according to the occasional product transaction and referral behaviors”, receiving their own commissions or “cash-back earning from [a] product referral”, and “[c]onsequently, the willingness of the buyers to recommend the products to their friends or friends of a social network will be enhanced and the dynamic multi-level network marketing efficacy will be increased”, maintaining aspect structures of the traditional multi-level system, yet enabling said enhancement to prevent eternal relegation of a referred member or second user to always be downline”, said contention rendered moot by change in grounds over Chang.




Conclusion
The prior art made of record1 and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    1522
    1431
    media_image1.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously furnished to the Applicant